Exhibit 10.4


ALTAIR NANOTECHNOLOGIES INC.


STOCK OPTION AGREEMENT




This AGREEMENT is between Altair Nanotechnologies Inc., a Canadian corporation,
(the “Company”), and [___________________] (the “Optionee”), pursuant to the
Company’s 2005 Stock Incentive Plan  (the “Plan”).  The Company and the Optionee
agree as follows:


1.  
Option Grant/Type of Option.  The Company grants to the Optionee on the terms
and conditions of this Agreement the right and the option (the “Option”) to
purchase all or any part of [____] shares of the Company’s Common Stock at a
purchase price of $[_____] per share.  The terms and conditions of the Option
grant set forth in attached Exhibit A are incorporated into and made a part of
this Agreement.  The Option [is] [is not] intended to be an Incentive Stock
Option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended.



2.  
Grant Date; Expiration Date.  The Grant Date for this Option is
[_________].  The Option shall continue in effect until the [tenth] anniversary
of the Grant Date (the “Expiration Date”) unless earlier terminated as provided
in Sections 1, 6 or 7 of Exhibit A.  The Option shall not be exercisable on or
after the Expiration Date.



3.  
Time of Exercise of Option.  Until it expires or is terminated as provided in
Sections 1, 6 or 7 of this Exhibit A, the Option may be exercised from time to
time to purchase up to the number of whole shares as to which it has become
exercisable (“Vested”).  The Option shall Vest as
follows:  [____________________________________ _____].



The parties have executed this Agreement in duplicate as of the Grant Date.




Altair Nanotechnologies Inc.
 
 
By: __________________________________
 
Its: __________________________________
 
 
Address:
204 Edison Way
Reno, NV  89502
 
 
Optionee
 
____________________________________
(Signature)
 
____________________________________
(Print Name)
 
Address:
_____________________________________
_____________________________________
_____________________________________
 





 

--------------------------------------------------------------------------------


ALTAIR NANOTECHNOLOGIES INC.


EXHIBIT A TO
STOCK OPTION AGREEMENT




1. Termination of Employment or Service.


1.1 General Rule.  Except as provided in this Section 1, the Option may not be
exercised unless at the time of exercise the Optionee is employed by or in the
service of the Company and shall have been so employed or provided such service
continuously since the Grant Date.  For purposes of this Exhibit A, the Optionee
is considered to be employed by or in the service of the Company if the Optionee
is employed by or in the service of the Company or any parent or subsidiary of
the Company (an “Employer”).


1.2 Termination Generally.  If the Optionee’s employment or service with the
Company terminates for any reason other than because of total disability or
death as provided in Sections 1.3 or 1.4, the Option may be exercised at any
time before the Expiration Date or the expiration of 30 days after the date of
termination, whichever is the shorter period, but only if and to the extent the
Optionee was entitled to exercise the Option at the date of termination.


1.3 Termination Because of Total Disability.  If the Optionee’s employment or
service with the Company terminates because of total disability, the Option may
be exercised at any time before the Expiration Date or before the date 12 months
after the date of termination, whichever is the shorter period, but only if and
to the extent the Optionee was entitled to exercise the Option at the date of
termination.  The term “total disability” means a medically determinable mental
or physical impairment that is expected to result in death or has lasted or is
expected to last for a continuous period of 12 months or more and that, in the
opinion of the Company and two independent physicians, causes the Optionee to be
unable to perform duties as an employee, director, officer or consultant of the
Employer and unable to be engaged in any substantial gainful activity.  Total
disability shall be deemed to have occurred on the first day after the two
independent physicians have furnished their written opinion of total disability
to the Company and the Company has reached an opinion of total disability.


1.4 Termination Because of Death.  If the Optionee dies while employed by or in
the service of the Company, the Option may be exercised at any time before the
Expiration Date or before the date 12 months after the date of death, whichever
is the shorter period, but only if and to the extent the Optionee was entitled
to exercise the Option at the date of death and only by the person or persons to
whom the Optionee’s rights under the Option shall pass by the Optionee’s will or
by the laws of descent and distribution of the state or country of domicile at
the time of death.


1.5 Leave of Absence.  Absence on leave approved by the Employer or on account
of illness or disability shall not be deemed a termination or interruption of
employment or service.  Vesting of the Option shall continue during a medical,
family or military leave of absence, whether paid or unpaid, and vesting of the
Option shall be suspended during any other unpaid leave of absence.


1.6 Failure to Exercise Option.  To the extent that the Option of any deceased
Optionee or any Optionee whose employment or service terminates is not exercised
within the applicable period, all further rights to purchase shares pursuant to
the Option shall cease and terminate.


2

--------------------------------------------------------------------------------


2. Method of Exercise of Option.  The Option may be exercised only by notice in
writing from the Optionee to the Company of the Optionee’s binding commitment to
purchase shares, specifying the number of shares the Optionee desires to
purchase under the Option and the date on which the Optionee agrees to complete
the transaction, which may not be more than 30 days after delivery of the
notice, and, if required to comply with the Securities Act of 1933, containing a
representation that it is the Optionee’s intention to acquire the shares for
investment and not with a view to distribution. On or before the date specified
for completion of the purchase, the Optionee must pay the Company the full
purchase price of those shares in cash or by check.  No shares shall be issued
until full payment for the shares has been made, including all amounts owed for
tax withholding.  The Optionee shall, immediately upon notification of the
amount due, if any, pay to the Company in cash or by check amounts necessary to
satisfy any applicable federal, state and local tax withholding
requirements.  If additional withholding is or becomes required (as a result of
exercise of the Option or as a result of disposition of shares acquired pursuant
to exercise of the Option) beyond any amount deposited before delivery of the
certificates, the Optionee shall pay such amount to the Company, in cash or by
check, on demand.  If the Optionee fails to pay the amount demanded, the Company
or the Employer may withhold that amount from other amounts payable to the
Optionee, including salary, subject to applicable law.  The Board of Directors
may, in its discretion, permit payment of the purchase by any additional methods
permitted by governing law and the Plan, including without limitation, in Common
Stock of the Company valued at fair market value, provided such Common Stock has
been previously acquired and held by the Optionee for at least six months.  The
fair market value of Common Stock provided in payment of the purchase price
shall be the closing price of the Common Stock last reported before the time
payment in Common Stock is made or, if earlier, committed to be made, if the
Common Stock is publicly traded, or another value of the Common Stock as
specified by the Company.


3. Disqualifying Disposition.  If the Option is an Incentive Stock Option and if
within two years after the Grant Date or within 12 months after the exercise of
the Option, the Optionee sells or otherwise disposes of Common Stock acquired on
exercise of the Option, the Optionee shall within 30 days of the sale or
disposition notify the Company in writing of (i) the date of the sale or
disposition, (ii) the amount realized on the sale or disposition and (iii) the
nature of the disposition (e.g., sale, gift, etc.).


4. Nontransferability.  The Option is nonassignable and nontransferable by the
Optionee, either voluntarily or by operation of law, except by will or by the
laws of descent and distribution of the state or country of the Optionee’s
domicile at the time of death, and during the Optionee’s lifetime, the Option is
exercisable only by the Optionee.


5. Stock Splits, Stock Dividends.  If the outstanding Common Stock of the
Company is hereafter increased or decreased or changed into or exchanged for a
different number or kind of shares or other securities of the Company by reason
of any stock split, combination of shares, dividend payable in shares,
recapitalization or reclassification, appropriate adjustment shall be made by
the Company in the number and kind of shares available for grants under the Plan
and in all other share amounts set forth in the Plan.  In addition, the Company
shall make appropriate adjustment in the number and kind of shares as to which
outstanding options, or portions thereof then unexercised, shall be exercisable,
so that the optionee’s proportionate interest before and after the occurrence of
the event is maintained.  Notwithstanding the foregoing, the Company shall have
no obligation to effect any adjustment that would or might result in the
issuance of fractional shares, and any fractional shares resulting from any
adjustment may be disregarded or provided for in any manner determined by the
Company.  Any such adjustments made by the Company shall be conclusive.


6. Mergers, Reorganizations, Etc.  In the event of a merger, consolidation, plan
of exchange, acquisition of property or stock, split-up, split-off, spin-off,
reorganization or liquidation to which the Company is a party, any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Company, or the
transfer by one or more shareholders, in one transfer or several related
transfers, of 50% of more of the Common Stock outstanding on the date of such
transfer (or the first of such related transfers) to persons, other than
wholly-owned subsidiaries or family trusts, who were not shareholders of the
Company prior to the first such transfer (each, a “Transaction”), the Board of
Directors shall, in its sole discretion and to the extent possible under the
structure of the Transaction, select one of the following alternatives for
treating outstanding options under the Plan prior to the consummation of the
Transaction:
 
3

--------------------------------------------------------------------------------



 
6.1           The Option shall remain in effect in accordance with their terms.


6.2           The Option shall be converted into options to purchase stock in
one or more of the corporations, including the Company, that are the surviving
or acquiring corporations in the Transaction.  The amount, type of securities
subject thereto and exercise price of the converted Options shall be determined
by the Board of Directors of the Company, taking into account the relative
values of the companies involved in the Transaction and the exchange rate, if
any, used in determining shares of the surviving corporation(s) to be held by
holders of shares of the Company following the Transaction.  The converted
Options shall be vested only to the extent that the vesting requirements
relating to the Options have been satisfied.


6.3           The Company shall provide a period of a least 10 days before the
completion of the Transaction during which the Option may be exercised, to the
extent then exercisable, and upon the expiration of that period, the Option
shall immediately terminate.  The Company may, its sole discretion, accelerate
the exercisability of the Options so that the Options is exercisable in full
during that period.


7. Dissolution.  In the event of the dissolution of the Company, the Company
shall provide a period of 30 days or less before the dissolution of the Company
during which the Option may be exercised to the extent then exercisable, and
upon the expiration of that period, the Option shall immediately terminate.  The
Company may, in its sole discretion, accelerate the exercisability of the Option
so that the Option is exercisable in full during that period.


8. Market Stand-off.  The Optionee agrees, in connection with any public equity
offering by the Company, (a) not to sell or otherwise dispose of any securities
of the Company acquired pursuant to the exercise of the Option in conformance
with terms of the lock-up or similar agreement proposed by the underwriters for
such offering and (b) to execute an agreement in the form proposed; provided
that (x) substantially all of the Company’s officers and directors enter into
identical agreements, (y) the restrictive period does not exceed 180 days
following the offering, and (z) the failure to execute a form of agreement shall
not affect the enforceability of this covenant. To enforce this covenant, the
Company may impose stop-transfer instructions with respect to the securities of
the Optionee until the end of the restrictive period.


9. Conditions on Obligations.  Notwithstanding any contrary provision in this
Agreement, except as waived on a case by case basis by the Company in its sole
discretion, no person may exercise the Option unless the shares to be acquired
have been registered under the Securities Act of 1933 (the “Act”) and any other
applicable securities laws of any state, or the Company has received an opinion
of counsel (which may be counsel for the Company) reasonably acceptable to the
Company stating that the exercise of the Option and the issuance of shares
pursuant to the exercise is registered or exempt from such registration
requirements.  Unless the issuance of the shares to the Optionee has been
registered under the Act and applicable state securities laws, the Optionee
shall represent to the Company, as a condition precedent to the Company’s
obligation to issue shares of Common Stock upon exercise of the Option,
that:  (a) the Optionee is acquiring the shares for investment purposes only and
without the intent of making any sale or disposition thereof; (b) the Optionee
has been advised and understands that the shares have not been registered for
sale pursuant to federal and state securities laws and are “restricted
securities” under such laws; and (c) the Optionee acknowledges that the shares
will be subject to stop transfer instructions and bear such restrictive legends
as the Company may reasonably require for purposes of securities law compliance.
Notwithstanding anything to the contrary in this Agreement, the inability of the
Company to obtain from any regulatory body having jurisdiction the authority
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any shares of stock hereunder shall relieve the Company of any liability in
respect of the nonissuance or sale of such stock as to which such requisite
authority shall not have been obtained.


10. No Right to Employment or Service.  Participation in the Plan and acceptance
of the grant of securities pursuant to this Agreement by the Participant is
entirely voluntary and not obligatory and does not constitute a condition of
employment, appointment or engagement to provide services.  Nothing in the Plan
or this Agreement shall (i) confer upon the Optionee any right to be continued
in the employment of an Employer or interfere in any way with the Employer’s
right to terminate the Optionee’s employment at will at any time, for any
reason, with or without cause, or to decrease the Optionee’s compensation or
benefits, or (ii) confer upon the Optionee any right to be retained or employed
by the Employer or to the continuation, extension, renewal or modification of
any compensation, contract or arrangement with or by the Employer.
 
4

--------------------------------------------------------------------------------



 
11. Successors of Company.  This Agreement shall be binding upon and shall inure
to the benefit of any successor of the Company but, except as provided herein,
the Option may not be assigned or otherwise transferred by the Optionee.


12. Notices.  Any notices under this Agreement must be in writing and will be
effective when actually delivered or, if mailed, three days after deposit into
the United States mail by registered or certified mail, postage prepaid.  Mail
shall be directed to the addresses stated on the face page of this Agreement or
to such address as a party may certify by notice to the other party.


13. Rights as a Shareholder.  The Optionee shall have no rights as a shareholder
with respect to any shares of Common Stock until the date the Optionee becomes
the holder or record of those shares.  No adjustment shall be made for dividends
or other rights for which the record date occurs before the date the Optionee
becomes the holder of record.


14. Amendments.  The Company may at any time amend this Agreement if the
amendment does not adversely affect the Optionee.  Otherwise, this Agreement may
not be amended without the written consent of the Optionee and the Company.


15. Governing Law.  This Agreement shall be governed by the laws of the state
of  Nevada.


16. Complete Agreement.  This Agreement constitutes the entire agreement between
the Optionee and the Company, both oral and written concerning the matters
addressed herein, and all prior agreements or representations concerning the
matters addressed herein, whether written or oral, express or implied, are
terminated and of no further effect.


 
 
 
5
